ORDER

It is ordered that the district court’s judgment is affirmed in all respects.
We note, however, that the district court improperly construed the term “knob” in U.S. Pat. No. 5,749,673 (“the ’673 patent”) to mean “a rounded protuberance capable of being gripped by an entire hand since the width of the rounded protuberance must be greater than the width of a shaft with sufficient length to permit all of the fingers of an average adult hand to be wrapped thereabout.” This construction was error. As the district court noted, “the purpose of the knob is primarily to prevent a user’s hand from slipping off of the end of the shaft.” ’673 patent col. 4, 11. 11-12. This does not mean that the knob must be large enough such that an average adult hand can be wrapped around the knob. All that is required is that the knob be large enough to keep a user’s hand from slipping off the end of the shaft. However, the district court’s erroneous claim construction does not affect its judgment of noninfringement.